DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
2.	The disclosure is objected to because of the following informalities: In the specification, page 1, under the “Cross Reference To Related Application”, paragraph 0001, line 2, after the phrase “US Application 15/337,345 filed October 28, 2016,” insert – now U.S. Patent No. 10,537,841 B2 --.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ruhland et al (7,442,221 B2) in view of Duffy (2006/0037296).
7.	Regarding to claims 1 and 3, Ruhland et al disclose a method of making filters, the method comprising the steps of providing a flat paper material folding into a pleated filter medium (11, col. 2, lines 33-39), providing a housing (14, col. 2, lines 40-46), inserting the filter medium (11) into the housing (14), and establishing a connection between the filter medium (11) and the housing (14) by applying a foam or adhesive (col. 2, lines 49-50) applied to the outer circumferential edge of the filter medium (11). 
While Ruhland et al provides a pleated filter medium (11), the reference does not expressly disclose how such a pleated filter medium is formed.  Ruhland et al do not expressly disclose the steps of providing a flat paper material, folding the flat paper material to form a pleated preform, and separating the pleated preform into at least one filter element.  Duffy discloses a method of making filters, the method comprising the steps of: providing a flat paper filtration media (20), folding the filtration media to form a pleated filtration media (14), and separating the pleated filtration media into discrete intermediate products (38) at a cutting station (40) (See Figures; [0021]-[0029]). The flat paper filtration media (20), pleated filtration media (14), and intermediate products (38) of Duffy read on the instantly claimed flat paper material, pleated preform, and separated filter element, respectively.  It would have been obvious to one of ordinary skill in the art at the time of filing to form the pleated filter medium of Ruhland et al by providing a flat paper material, folding the flat paper material into a pleated preform, and cutting the preform.  Ruhland et al disclose a pleated filter medium but does not expressly disclose how the pleated filter medium is formed. One of ordinary skill in the art would look to other prior art references, such as Duffy, to determine how such pleated filter mediums were conventionally made in the art.  Duffy discloses that a flat paper material may be folded and cut into discrete filter elements for further processing, as detailed above.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to form the pleated filter medium of Ruhland et al using the steps of Duffy because Duffy discloses that such steps were conventionally used in the prior art for forming pleated filter mediums.
Regarding to the recitation “filter as a part of a gas mask, in a breathing air supply unit, in a blower filter device, or in a medical device” of claims 1 and 3, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ 2d 1647 (1987).
8.	Regarding claim 2, the pleated filter medium (11) of Ruhland et al has more than three corners in a plane which is at a right angle to a principle inflow direction of the filter (See Figures; particularly six corners in Fig. 1).  The housing (14) of Ruhland et al is also curved as claimed, and the pleated filter medium (11) is enclosed at its outer edges by a peripheral wall of the housing (See Figures).
9.	Regarding claims 4 and 5, Ruhland et al disclose the step of applying the adhesive as foaming the outer edges (15, 16) of the filter element (11) to create a polyurethane seal to seal the outer edge (15, 16) of the filter element (11) (see col. 2, lines 49-53).
10.	Regarding to claim 6, Ruhland et al disclose a gap/groove (13, col. 2, lines 40-41) between the peripheral wall of the housing (14) of Ruhland and outer edges (15,16) of the pleated filter medium (11), the gap/groove (13) being filled by the foam (12) to create a seal between the inflow side (23) an the outflow side (24) (see col. 2, lines 61-64).
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        May 26, 2022